Clarkson, J.
We think from the evidence in this action, the nonsuit was properly granted. There are several defenses, but we think it only necessary to consider one. In the complaint the plaintiff alleges that '“Upon information and belief that the conveyance of real property and transfer of personal- property was contrived and devised of fraud and Ihat the fraud was well known to this defendant and that such transfers were without consideration, and the defendant took and accepted the 'conveyance and transfer with the intent and purpose of defrauding the late Hunter Satterwhite.”
Defendant in her answer denies the allegations of the complaint, and :says: “The said W. E. B. Harris did not make any gifts to or voluntary .-settlement upon the defendant of the property hereinbefore referred to, but, on the contrary, this defendant paid more than full value therefor, -and the statement in said paragraph that a fraudulent act was committed by her said father and participated in by this defendant is wholly ■untrue.”
In the case of Aman v. Walker, 165 N. C., 224 (227), the 4th principle adduced from the authorities is as follows: “If the conveyance is *373upon a valuable consideration and made with the actual intent to defraud creditors upon the part of the grantor alone, not participated in by the grantee and of which, intent be bad no notice, it is valid.”
Tbe defendant was plaintiffs’ witness; they vouched for her integrity and are “not at liberty directly to assail his reputation for truth and thus destroy his credit before the triers.” Smith, C. J., in Strudwick v. Brodnax, 83 N. C., 401 (402-03). Defendant testified: “I did not ask my father to make this deed to me. He asked would I take it and told me about the two debts owing on it, and I told him to have a home for him in his old age I would try.” When the deed was made to her, she knew nothing about her father’s endorsing the Satterwhite note with others. She testified: “I imagine the $12,400 that I paid for the tract of land was more than it was worth. ... I think I paid full market value for all the property I got from my father, W. E. B. Harris. I would not like to pay it again.” She knew nothing about the suit in Vance County brought against her father and others as endorsers; she lived in Warren County.
The tax list is hearsay evidence and incompetent. If competent, it has no sufficient probative force to go beyond the scintilla rule, nor has the other evidence in the case.
In Hamilton v. R. R., 150 N. C., 193 (194), it is decided: “Under our revenue law the owner of land does not, in listing it for taxation, fix any value upon it. This is done by the assessors, ‘either from actual view or from the best information that they can practically obtain, according to its true valuation in money.’ Revisal, sec. 5203 (N. C. Code, 1935 [Michie], sec. 7971 [21]). We cannot see, therefore, how the fact that the witness ‘listed the land for taxation has any tendency to show its value or his opinion in that respect. The valuation is, as said by the Court in Ridley v. R. R., 124 N. C., 37, res inter alios acta. R. R. v. Land Co., 137 N. C., 330. We are content to rest our decision upon what is said in these eases. The objection is not that tax lists are not public records, but in the valuation of the land for taxation the owner is not consulted — he takes no part. The valuation is but the opinion, upon oath, it is true, of the assessors, for the purpose of taxation. It is well understood that it is the custom of the assessors to fix a uniform rather than an actual valuation. In any aspect of the question, we concur with his Honor’s ruling, both upon authority and the reason of the thing.” Peterson v. Power Co., 183 N. C., 243 (247); American State Bank v. Geo. W. Butts et al., 111 Wash., 612, 191 Pac., 754; 17 A. L. R., p. 168.
The action is similar in many respects to that of Bank v. Finch, 202 N. C., 291 (296). A verdict must rest upon substantial evidence, not upon mere surmise, speculation, conjecture, or suspicion. The conveyance was for a valuable consideration. When made to defendant she *374was unaware of this security debt of her father. To set aside this conveyance on the facts in this case would be unjust and inequitable. From the testimony, she paid' full value for the property and supported her aged father for some 10 years. If her father had the actual intent to defraud his creditors, there'is no evidence that this defendant had any notice or participated in the fraudulent intent.
The evidence shows that W. E. B. Harris was an old man, about 70 years of age, in declining health. He owned valuable plantations in Warren County, N. C., but they were heavily mortgaged. He had a daughter living with him, the defendant in this action. She had saved up a little money and at the suggestion of her father she paid him the sum of $400.00 and he made a deed to her for the property with the agreement that the two mortgages should be paid off by her. Another piece of land was sold her by her father for the debt on it. Another piece was heavily mortgaged and was sold to pay the balance due on it— this- was known as the “Brown land.” Defendant was able, by her heroic efforts, to manage the farms with such skill and ability that she took care of her father in his old age for 10 years, until he was 81 years old, when he died. She testified that she paid full value for all the land deeded to her by her father and the deeds were duly recorded. She knew nothing about his owing any debts when he voluntarily sold her the land, except the mortgages which she paid off, amounting to $12,400 and interest. After taking care of her father and sacrificing years and years of her life to pay the indebtedness on the farms so that they might have a home, she is suddenly confronted with an old endorsement debt of some 10 years standing, of which she had no knowledge or notice. It will be noted that the heirs at law are not trying to upset the deeds. The record indicates a remarkable achievement in industry by a woman —supporting her aged father and so successfully managing the farms during a period when the larger part of profits from agriculture were deflated in this State.
The value of the land assessed for taxes is hearsay evidence and incompetent — it has no probative force in a court of law, equity or justice. There was no sufficient evidence to support plaintiffs’ claims. We might say, from the record, that defendant performed her full duty in that state of life in which it has pleased Almighty God to call her.
The judgment of the court below is
Affirmed.